Citation Nr: 0704526	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.  The veteran served with Army National Guard of South 
Carolina from July 1972 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge.  At that time, it was agreed 
that the sole issue before the Board was whether new and 
material evidence had been presented to reopen a claim for 
service connection for schizophrenia.  The claims folder, 
however, does not contain a formal withdrawal of the claim of 
entitlement to service connection for hypertension.  
Accordingly, the Board finds that this matter is properly 
before it and will proceed to adjudicate the claim on the 
merits.

In February 2006, the Board held that new and material 
evidence had been received to reopen the matter of 
entitlement to service connection for schizophrenia and 
remanded the matter for additional evidentiary development.  
The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not present in service or manifested for 
many years thereafter, and is not otherwise related to 
service or to a service-connected disability.



CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2006).

2.  Hypertension is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2001, December 2002, August 2003, and 
June 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2001, December 2002, August 2003, and June 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2002, prior to 
the adjudication of the matter in March 2003.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records,  
Social Security Administration (SSA) records, VA outpatient 
reports, private treatment records from The Beckham Center, 
Palmetto Richland Memorial Hospital, G. Weber Bryan 
Psychiatric Hospital, Newbery Mental Health Clinic, William 
S. Hall Psychiatric Institute and the South Carolina 
Department of Mental Health, and VA examination reports dated 
in August 2005.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
July 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like cardiovascular-renal 
disease, which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran alleges entitlement to service connection for 
hypertension.  There is, however, no evidence of record that 
the veteran's current hypertension manifested during active 
duty, nor is there any evidence that it manifested to a 
compensable degree within one year of separation from service 
in accordance with 38 C.F.R. §§ 3.307 and 3.309 (2006).

There is no medical evidence of record of hypertension during 
the veteran's period of service nor is there evidence of 
elevated blood pressure readings.  Rather, the record 
illustrates that the veteran did not receive treatment for 
hypertension until 2001, many years after service.  The 
crucial link between the disease and service, whether shown 
by evidence of the disease during service, or evidence within 
the presumptive period, is not present.  Based on the 
foregoing, it cannot be said that hypertension was present in 
active service or manifest to a compensable degree within the 
first post-service year. 

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability, which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the record contains absolutely no indication 
that the veteran's current hypertension is causally related 
to his active service or any incident therein.  First, the 
veteran's private treatment records do not provide a nexus to 
service.  Moreover, the August 2005 VA examiner held that the 
veteran's hypertension was not related to the veteran's 
service-connected diabetes.  No medical opinion or other 
competent medical evidence to the contrary to support the 
veteran's allegations has been presented.

The Board has considered the veteran's lay contentions that 
his hypertension is due to his period of service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, his contentions are 
not probative to the issue at hand.  The record contains 
absolutely no probative evidence supporting his theory of 
entitlement.

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.


ORDER

Service connection for hypertension is denied.


REMAND

In February 2006, the Board remanded this appeal for 
additional development.  At that time, the Board attempted to 
develop both the claim of entitlement to service connection 
for a psychiatric disorder, to include schizophrenia as well 
as post traumatic stress disorder (PTSD).  The veteran, by 
means of his private treatment provider, Linda Jenness-
McClellan, PH.D., in August 2006, has clarified that he is 
solely seeking entitlement to service connection for 
schizophrenia.  It is also noted that the veteran failed to 
respond to a June 2006 development letter regarding his PTSD 
stressors.  Accordingly, the matter appropriately before the 
Board is that of entitlement to service connection for 
schizophrenia.  Unfortunately, the Board finds that 
additional development is still required.

In February 2006, the Board directed the RO to recover VA 
treatment records regarding psychiatric treatment from August 
2005 to the present.  Those records are not in the veteran's 
claims file, and there is no indication that the RO attempted 
to recover them.

The Board also directed that the veteran be provided an 
additional medical examination to assess whether he has 
schizophrenia related to his military experience.  At that 
time, the medical evidence of record included VA and private 
treatment records and an August 2005 VA examination report.  

The record indicates that from May to June 1976, while in the 
Army National Guard, the veteran received treatment for 
psycho-physiological headaches.  In October 1976, the veteran 
was treated for depression that may have been associated with 
his marital problems; the veteran and his wife separated in 
May 1977.  The record appears to indicate that the veteran 
was diagnosed as having paranoid schizophrenia under the 
criteria found in the Diagnostic and Statistical Manual of 
Mental Disorders, 2nd Editions (DSM II).  

The veteran was first treated for a psychosis when he was 
hospitalized from September to November 1977.  He was 
admitted because he was exhibiting bizarre behavior, and 
paranoid and delusional ideas.  He was consequently diagnosed 
as having paranoid schizophrenia.  In April 2003, a VA 
treatment provider opined that there was a strong possibility 
that the veteran's schizophrenia may be related to his period 
of service in Vietnam.  In September 2005, the veteran 
testified that ever since he returned form Vietnam he had 
been experiencing mental problems.

In August 2005, the veteran was afforded a VA examination.  
He was diagnosed as having PTSD and paranoid schizophrenia.  
The examiner, a psychologist, estimated the veteran's 
disability to be in the severe range and that his symptoms 
were a result of his military experience.  He opined that the 
stress that the veteran experienced in during service 
appeared to be a major factor in terms of the development of 
his schizophrenia.

In light of the aforementioned VA examination, the Board 
requested that the veteran be scheduled for an additional VA 
examination in order to determine the etiology of any current 
disorder and its onset date.  There is no indication in the 
record that the veteran has been scheduled for such an 
examination. 

A remand by the Board confers on a veteran the right to 
compliance with the remand orders as a matter of law and 
imposes on VA a concomitant duty to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
when the RO fails to fulfill directives included in a prior 
remand, the matter must be remanded for compliance.

Accordingly, as additional development is required prior to a 
final disposition by the Board, the case is REMANDED for the 
following action:

1. The RO should request that the veteran 
furnish the names and addresses of all 
health care providers who have treated 
him for a psychiatric disorder since 
August 2005.  Following receipt of such 
information, the RO obtain legible copies 
of all available medical records. 
		
2.  The veteran then should be scheduled 
for a VA examination by a psychiatrist 
for the purposes of determining whether 
he has schizophrenia related to his 
military experience.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran has schizophrenia which had its 
onset in service, was manifested within a 
year from his discharge from service, or 
is otherwise related to service.  Reasons 
and bases for all conclusions should be 
provided.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


